Appeal from a decision of the Workers’ Compensation Board, filed November 21, 1995, as amended by decision filed September 23, 1996, which ruled that claimant did not have a total industrial disability.
In 1983 claimant suffered a lower back injury while working as a truck driver. Claimant’s lifting ability was thereafter restricted. Claimant was ultimately classified as permanently partially disabled. The Workers’ Compensation Board, finding that claimant did not have a total industrial disability, ruled that he had failed to make a sufficient search for work. Claimant appeals. Medical evidence established that claimant was capable of being employed, albeit not in his former employment. After evaluating claimant and considering his lower back injury and limited education, the Office of Vocational and Educational Services for Individuals with Disabilities identified various occupations which were suitable for him. Claimant testified, however, that he did not attempt to find employment in many of the areas recommended. Under these circumstances, we find that substantial evidence supports the decision that claimant did not have a total industrial disability (see generally, Matter of Mastan v Nashua Tape Prods., 219 AD2d 766; Matter of Yanarella v IBM Corp., 195 AD2d 620).
Cardona, P. J., Mercure, White, Casey and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.